Motion by appellant granted and appeal dismissed. The order appealed from directs a trial where there never had been a trial. In the absence of permission by the Appellate Division to appeal upon one or more certified questions, an appeal to this court does not lie (N. T. Const., art. VI, § 7, subd. [3]; Civ. Prac. Act, § 588, subd. 3; Matter of Schenfeld v. Lawlor, 307 N. Y. 916; Cohen and Karger, Powers of the New York Court of Appeals, pp. 283-284). In view of this dismissal, application for a stay denied.